JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUTES - GENERAL
Case No. 2:18-cv-08100-RGK-AGR Date December 04, 2018

 

 

Title JAl\/IES BAE V. BMW OF NORTH AMERICA, LLC

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (Not Present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
Not Present Not Present
Proceedings: (IN CHAMBERS) ORDER re: Order Remanding Action to State Court

On April ll, 2018, James Bae (“Plaintiff’) filed a Complaint against Defendants BMW of Nolth
America, LLC (“BMW”) and Paciflc BMW.

On September 18, 2018, BMW removed the action to federal court alleging jurisdiction on the
grounds of diversity of citizenship. Plaintiff voluntarily dismissed Pacific BMW on the same day. Upon
review of BMW’s Notice of Removal, the Court hereby remands the action for lack of subject matter
jurisdiction

Pursuant to 28 U.S.C_ § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state coult, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermz`lk v. Um'ted States Bank Nat’l Ass ’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must supply this
jurisdictional fact in the Notice of Removal by a preponderance of the evidence. Guas v. Miles, Inc., 980
F.2d 564, 566-67 (9th Cir. 1992).

In his Complaint, Plaintiff seeks restitution for the value of the car, civil penalties, attorneys’ fees
and costs under the Song-Beverly Warranty Act. ln support it is removal, BMW asserts that the amount
in controversy exceeds $75,000 because the total purchase price of the car is $77,590.57 and because
Plaintiff is seeking other damages

BMW, however, fails to prove that the amount in controversy exceeds $75,000 by a
preponderance of the evidence While the Song-Beverly Warranty Act allows a plaintiff to recover the
full purchase price of the car, this amount must be reduced to account for any use by plaintiff prior to the
first repair of the vehicle. See Tokmakova v, Volkswagon Group ofA)))erica, lnc., 2012 WL 12952629,
at *2_3. Further, a plaintiffs recovery is limited to the actual payment amount to the seller. See Brad_v v.
Mercedes-Ben: USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal. 2002).

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALlFORNlA

CIVIL MINUIES - GENERAL
Case No. 2:18-cv-08100-RGK-AGR Date December 04, 2018

 

 

Title JAl\/IES BAE V. BMW OF NORTH AMERICA, LLC

 

Here, BMW offers documentation of the sales contract, showing the purchase price, the down
payinent, and the interest to be accrued. BMW, however, does not indicate how many payments Plaintiff
made or how many miles she drove. Without this, the Court is left with considerable doubt as to the
amount in controversy. Accora’ Tokmakova, 2012 WL 12952629, at *3.

ln addition, BMW supports its Notice for Removal with Plaintiffs request for civil penalties and
attorneys’ fees and costs. These damages and costs, however, are speculative District courts Within the
Ninth Circuit are split with respect to including prospective attorneys’ fees in the amount in controversy,
and some courts have declined to do so. See, e.g., MIC Philberts Invs. v. Am Cas. Co. ofReaa'ing, 2012
WL 2118239, at *5 (E.D. Cal. June 11, 2012). ln those cases, the courts have found that attorneys’ fees
are in the control of the client and counsel, and may be avoided or accrue over years depending on legal
strategy. See Griefv. Brigandi Coin Co., 2014 WL 2608209, at *3 (W.D. Wash. June 11, 2014). The
Court finds those holdings well-reasoned and finds that prospective attorneys’ fees are too speculative
for inclusion into the amount in controversy.

As to civil penalties, while authorized under the Song-Beverly Warranty Act, BMW has not
offered any evidence to support such an award.

Accordingly, the Court is not satisfied the BMW has satisfied its burden of showing that by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement

ln light of the foregoing, the action is hereby remanded to state court for all fuither proceedings

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2

